Citation Nr: 1800685	
Decision Date: 01/05/18    Archive Date: 01/19/18

DOCKET NO.  16-12 209	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss disability is granted.


FINDINGS OF FACT

The Veteran's is bilateral hearing loss disability is etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

 The criteria for service connection for bilateral hearing loss disability have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran had active military service from August 1966 until June 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2015 rating decision of the Department of Veteran Affairs (VA), Regional Office (RO) in St. Louis, Missouri. 

The Board notes that during the pendency of this appeal, the RO granted the Veteran's claim for entitlement to service connection for tinnitus in March 2016. Thus, the issue is no longer before the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (West 2014).

In this decision, the Board grants the Veteran's claim for entitlement to service connection for bilateral hearing loss disability, which represents a complete grant of that specific benefit sought on appeal. Thus, in regard to the Veteran's bilateral hearing loss disability, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C. § 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Entitlement to service connection for bilateral hearing loss disability.

The Veteran contends that he has bilateral hearing loss related to his military service.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1110, 1131; 38 C.F.R. § 3.303 (a).

The question for the Board is whether the Veteran has bilateral hearing loss that is etiologically related to, or aggravated by, an in-service disease or injury.

The Board finds that competent, credible, and probative evidence establishes that the Veteran's bilateral hearing loss is etiologically related to the Veteran's active service.

An essential element of a claim for service connection is evidence of a current disability. A March 2016 VA examination report revealed that pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
60
60
LEFT
30
20
65
65
70

The Veteran's speech recognition score was 88 percent for the right ear and 88 percent for the left ear. Based on the foregoing, the Veteran has a current bilateral hearing loss disability for VA purposes; thus, an essential element has been met. 38 C.F.R. § 3.385. 

While on active duty, the Veteran served as a tank commander in an armor division. VA has conceded the Veteran's exposure to acoustic trauma during his military service. 

The Veteran's STRs reflect a couple notable audiograms during the Veteran's military service. 


The first is an audiogram for entrance into Officer Candidate School (OCS) in May 1967. The Veteran's May 1967 entrance examination reflected the following results: 





HERTZ



500
1000
2000
3000
4000
RIGHT
5
-5
0
X
-5
LEFT
5
-5
5
X
-5

The Board notes that in the 1960's, the military changed its standard of measuring hearing acuity. The American Standards Association (ASA) units were replaced with the current International Standards Organization (ISO) units. The Veteran's report of medical examination for OCS was dated in May 1967; this is prior to the October 31, 1967 date on which the military was assumed to change standards. To convert the units, the Board adds 15 decibels to 250 Hz., 15 decibels to 500 Hz, 10 decibels to 1,000 Hz, 10 decibels to 2000 Hz, 10 decibels to 3,000 Hz., and 5 decibels to 4,000 Hz. The Veteran's 1967 entrance examination converted to the ISO standard reflects the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
10
X
0
LEFT
20
5
15
X
0

In Hensley v. Brown, 5 Vet.App. 155, 157 (1993) the Court held that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Therefore, the Veteran's entrance examination report reflects that the Veteran's bilateral hearing was within normal limits upon entering service.


The second notable in service audiogram was performed just prior to the Veteran's separation from service in May 1969.The audiogram reflected the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
X
5
LEFT
5
5
5
X
5

Though the standards of measuring hearing acuity were to be replaced from ASA to ISO effective November 1, 1967. Through historical research the Board has found that that the conversion date of November 1, 1967, may not have been consistent among all military branches. Thus, the Board finds it necessary to convert audiograms between January 1, 1967 and December 31, 1970 when the standard used is not clearly indicated. In this case, the in service audiograms were not clearly indicated. Thus, the following reflects the Veteran's May 1969 audiogram converted to the ISO standard:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
X
10
LEFT
20
15
15
X
10

The Veteran was provided a VA medical examination in April 2015. The examiner noted the Veteran with bilateral sensorineural hearing loss. The examiner also noted the Veteran with bilateral tinnitus. Importantly, the examiner explained that the Veteran's bilateral tinnitus is at least likely as not a symptom associated with his bilateral hearing loss. The examiner explained that tinnitus is a known symptom of hearing loss.

The Veteran was afforded another VA medical examination in March 2016. Noting the Veteran's in-service noise exposure, the examiner concluded that the Veteran's bilateral tinnitus is at least likely as not caused by his military noise exposure. The examiner however concluded that the Veteran's bilateral hearing loss was not related to his military service. In support of the medical conclusion the examiner noted the Veteran's normal hearing results during his OCS examination and upon separation. The examiner explained that there was no "significant" threshold shifts during the Veteran's military service. The Board finds that the March 2016 VA opinion in regard to the Veteran's bilateral hearing loss disability to be of little probative value.

While the March 2016 examiner noted the Veteran's in-service threshold shift, the examiner concluded that the shift experienced by the Veteran was not "significant". However, the examiner failed to explain what numerical threshold shift would be deemed "significant". It is important to note that from the May 1967 audiogram to the May 1969 audiogram the Veteran's hearing acuity did experience a numerical shift at numerous frequencies. 

Further, within the same March 2016 VA medical report, the examiner concluded that the Veteran's current tinnitus is at least likely as not caused by or a result of his military noise exposure. The examiner conceded that based on the nature of the Veteran's military service, he would have likely been exposed to levels of noise which could contribute to the onset of noise-induced tinnitus. 

In applying the March 2016 VA medical report, coupled with the April 2015 VA medical report, which notes the Veteran's tinnitus as a symptom of his hearing loss; the Board finds that the Veteran's bilateral hearing loss, in which his service-connected tinnitus is known to derive from a similar cause, is related to the conceded in-service acoustic trauma. The Board comes to this conclusion due to the March 2016 VA medical report, the April 2015, the Veteran's lay statements, and his in-service auditory threshold shifts.

In light of the Veteran's confirmed in-service incurrence, the objective clinical medical evidence, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for bilateral hearing loss disability and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for bilateral hearing loss disability is granted.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Veterans of Foreign Wars of the United States]
Department of Veterans Affairs


